[Letterhead of Excellency Investment Realty Trust, Inc.] September 9, 2008 United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Washington, D.C. 20549 Mail Stop Attention: Jonathan Wiggins Staff Accountant Re: Excellency Investment Realty Trust, Inc. Item 4.01 Form 8-K Filed June 12, 2008 File No. 000-50675 Ladies and Gentlemen: We are in receipt of the comments of the Securities and Exchange Commission (the “Commission”) to the Item 4.01 Form 8-K of Excellency Investment Realty Trust, Inc. (the “Company”), filed June 12, 2008 (the “Form 8-K”), by letter dated June 13, 2008 to Mr. David Mladen, the
